Motion GRANTED and Order filed September 23, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00794-CV
                                  ____________

  IN RE ANGLO DUTCH ENERGY LLC, EXPLORER INVESTMENTS,
           LLC AND SAXTON RIVER CORPORATION, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-36322

                                    ORDER

      On September 18, 2015, relators Anglo Dutch Energy, L.L.C., Explorer
Investments, LLC and Saxton River Corporation, filed a petition for writ of
mandamus in this court. Relators ask this court to order the Honorable Robert
Schaffer, Judge of the 152nd District Court, in Harris County, Texas, to set aside
his order granting Defendants’ Motion for Partial New Trial on attorney’s fees
dated June 1, 2015 and his order setting trial dated August 11, 2015 entered in trial
court number 2010-36322, styled Anglo Dutch Energy, L.L.C., et. al. v. Crawford
Hughes Operating Co., et. al..

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On September 18, 2015, relators asked this
court to stay all orders and rulings relating to a new trial in the trial court pending a
decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

      We ORDER all proceedings related to the new trial in trial court cause
number 2010-36322, Anglo Dutch Energy, L.L.C., et. al. v. Crawford Hughes
Operating Co., et. al., STAYED until a final decision by this court on relators’
petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Crawford Hughes Operating Co. et. al., the
real parties-in-interest, to file a response to the petition for writ of mandamus on or
before October 7, 2015. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Boyce, Busby, and Brown.